Citation Nr: 1636574	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-28 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left leg disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the Veteran's claims file rests with the RO in Montgomery, Alabama.

Although the Veteran requested a Board hearing and was scheduled for a hearing before a Veterans Law Judge on June 28, 2012, he failed to appear for the hearing without explanation.  He has not requested that the hearing be rescheduled; therefore, the hearing request is considered withdrawn.

Additionally, the Board observes that the Veteran did not properly appeal the issues of entitlement to service connection for a low back disability, a left leg disability, or a bilateral hip disability.  In that regard, his claims for entitlement to service connection were denied by the RO in a March 2007 rating decision.  The Veteran filed a timely notice of disagreement in May 2007, and in May 2008, a statement of the case was issued.  However, the Veteran did not file a substantive appeal until August 2009, which was not timely.  Nevertheless, VA has treated these issues as if they were properly appealed since that time.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  Accordingly, the Board has jurisdiction over these issues.

The issue of entitlement to nonservice-connected pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The probative evidence of record does not show that the Veteran's current low back disability is related to his active duty service.

2.  The probative evidence of record does not show that the Veteran's current left leg disability is related to his active duty service, or caused or aggravated by a service-connected disability. 

3.  The probative evidence of record does not show that the Veteran's current bilateral hip disability is related to his active duty service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A left leg disability was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  A bilateral hip disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claims, a letter dated in August 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, Social Security Administration records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  In September 2006, the Veteran identified additional private treatment records dated in 1996 from two facilities relevant to his hip trouble, but stated that those records were not available.  Accordingly, no further efforts to obtain those records are warranted.  Although the Veteran was not provided with VA examinations with regard to his claims, examinations were not required in this case.  As discussed below, there is no evidence of a bilateral hip disability during service, there is no evidence suggesting a link between the Veteran's low back disability or bilateral hip disability and service, and there is no evidence suggesting a nexus between the Veteran's left leg disability and a service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Accordingly, VA examinations were not warranted in this case.

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that service connection is warranted for a low back disability, a bilateral hip disability, and a left leg disability.  

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a)-(b) (2015).  In order to establish service connection on a secondary, there must be evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disorder.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability that results from the aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The Veteran's service treatment records do not show any complaints of or treatment for a bilateral hip disability during service.  A May 1988 record notes the Veteran's reports of pain in the bilateral anterior shins from the ankles to the knees.  Examination of the right and left leg was within normal limits and X-rays of the bilateral tibia and fibula were noted to be normal.  The diagnosis was shin splints.  A July 1991 record reflects the Veteran's complaints of low back pain for two days.  He denied trauma and indicated that he was getting better.  Physical examination of the back showed dull left lumbar pain with full range of motion.  The diagnosis was muscular lower back pain.  A February 1993 separation examination reflects that the Veteran's spine and lower extremities were normal.  In a March 1993 report of medical history, the Veteran denied swollen or painful joints, recurrent back pain, neuritis, arthritis, rheumatism, and bursitis.

VA treatment records from 2001 through 2009 reflect complaints of and treatment for bilateral hip pain, left leg numbness, and low back pain.  In August 2001, the Veteran complained of right hip pain.  He denied recent trauma to the hip, but stated that it was a recurring injury after he was run over at work in 1996 and injured the contralateral hip.  The diagnosis was musculoskeletal strain.  In August 2006, the Veteran complained of bilateral hip pain with the left hip being the worst.  He reported that he experienced hip pain for the preceding 10 years.  He also noted occasional numbness and tingling down the left leg.  In April 2006, the Veteran reported low back pain with pain radiating down the left leg as well as numbness and tingling in the toes.  He denied a history of trauma, but reported that he experienced these symptoms on and off since 1996.  An April 2006 X-ray of the left hip was normal.  An August 2006 magnetic resonance imaging scan (MRI) of the lumbar spine showed mild lumbar spine degenerative changes and possible left L5 nerve root impingement by facet osteophytes.  In February 2007, the Veteran reported chronic low back and left leg pain during the prior 10 years with no specific injury.  An October 2008 VA treatment record notes that the Veteran reported chronic back pain since 1996.  A June 2008 MRI of the lumbar spine revealed mild lumbar spine degenerative changes with no significant canal or foraminal narrowing.  

In a September 2006 statement, the Veteran reported that he was unable to retrieve prior medical records from two facilities at which he treated as the facilities disposed of their records after 10 years.  He noted that he received cortisone shots in the past for hip trouble and that his disability resulted in him losing several jobs.

In a January 2008 VA examination, the Veteran reported complaints of lumbar radiculopathy with a date of onset in 1996.  He explained that, while working at an airline on the flight line, he felt as though he strained his back and took time off for rest.  He indicated that his back problems worsened in 2006 and at that time he began experiencing shooting pain in the left lower extremity with numbness in the left foot.  The diagnoses were degenerative disc disease of the lumbar spine with lumbar radiculopathy.

SSA records show that the Veteran was awarded disability benefits in 2010 for discogenic and degenerative disorders of the back as well as sprains and strains, effective August 2007.  In an undated Disability Report, the Veteran stated that he developed a lower back and left leg condition in 1996, and that his back and hips would lock up on them.  He noted that his condition worsened in 2006.  He explained that, when the conditions first started in 1996, he had to take a few days off from work to rest his back and that his employer eventually fired him due to low productivity.  

In an October 2007 statement, M.B. reported that the Veteran had L5 radiculopathy secondary to nerve impingement by facet osteophytes, which is a chronic condition.  

In November 2011, the Veteran underwent a VA examination.  The Veteran reported that degenerative disc disease of the lumbar spine was diagnosed in 2006, and that he had to stop working as a plumber at that time due to back pain.  He denied a history of trauma during active duty service in the military.  The diagnoses included degenerative disc disease of the lumbar spine.  

After thorough consideration of the evidence of record, the Board concludes that the evidence does not support service connection for a lumbar spine disorder, a left leg disability, or a bilateral hip disability.  The evidence does show diagnoses of degenerative disc disease in the lumbar spine, lumbar radiculopathy in the left leg, and musculoskeletal strain in the bilateral hips.  Davidson, 581 F.3d at 1316; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, the evidence does not support service connection for these diagnosed disabilities.  The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment for a low back disability, left leg disorder, and bilateral hip disability, and the Veteran has not alleged that he experienced symptoms of these disabilities during military service.  In fact, the Veteran has consistently reported that his low back pain, bilateral hip pain, and left leg numbness and weakness did not begin until 1996 while he was working for an airline.  Moreover, there is no medical or lay evidence of record suggesting that the Veteran's lumbar spine disability, left leg disability, or bilateral hip disability are related to his active duty service or to a service-connected disability.  Accordingly, service connection for a lumbar spine disability, a left leg disability, and a bilateral hip disability is not warranted..

Because the medical evidence of record does not relate the Veteran's lumbar spine disability, left leg disability, or bilateral hip disability to his military service or to a service-connected disability, the preponderance of the evidence is against his claims.  As such, the benefit of the doubt doctrine is inapplicable, and the claims must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a left leg disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.


REMAND

The issue of entitlement to nonservice-connected pension was remanded by the Board for additional development in a November 2012 Remand.  Although the requested development has been conducted, the April 2016 Supplemental Statement of the Case (SSOC) did not address this issue.  This issue is therefore not ready for adjudication by the Board at this time, and must be returned to the jurisdiction of the AOJ until development has been completed and a supplemental statement of the case has been issued.  See 38 C.F.R. §§ 19.37, 19.38 (2015).

Accordingly, the case is REMANDED for the following action:

After all appropriate development has been completed, readjudicate the issue of entitlement to nonservice-connected pension benefits.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished with a supplemental statement of the case and be afforded an appropriate opportunity to respond.  Thereafter, the appeal should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


